


Exhibit 10.16.6

 

[Form of Executive Officer Stock Option Agreement]

 

ADELPHIA COMMUNICATIONS CORPORATION

 

NONSTATUTORY STOCK OPTION AGREEMENT

 

Date of Grant of this Option:  February 6, 2001

 

THIS AGREEMENT made by and between Adelphia Communications Corporation, a
Delaware corporation (hereinafter called the “Adelphia”), and [insert name]
(hereinafter called the “Optionee”) is made as of the above date under the
Company’s 1998 Long-Term Incentive Compensation Plan (the “Plan”).

 

WITNESSETH:

 

1.             Adelphia grants to the Optionee a Nonstatutory Stock Option (the
“Option”) to purchase [spell number] ([insert number]) shares (the “Shares”) of
the Class A Common Stock, par value $.01 per share, of Adelphia (the “Class A
Stock”) at the price of $44.25 per share, subject to the terms and conditions of
the Plan, except as expressly provided in this Agreement.

 

2.             This option shall be immediately exercisable.  Notwithstanding
anything to the contrary contained in the Plan, the Option may be exercised at
any time prior to February 6, 2004.

 

3.             It is intended that the Option not constitute an Incentive Stock
Option under Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”).

 

4.             The Option may be exercised in whole or in part from time to time
as provided herein and in the Plan, provided the Option may not be exercised for
less than 100 Shares at any one purchase (or the total number of Shares
purchasable under this Option at such time, if less than 100).

 

5.             The Option may be exercised only by written request to the Chief
Financial Officer of Adelphia at Coudersport, Pennsylvania, accompanied by
payment in full of the purchase price for the Shares being purchased
(hereinafter, the “option price”) either (i) in cash, (ii) by delivering to
Adelphia a notice of exercise with an irrevocable direction to a broker-dealer
registered under the Securities Exchange Act of 1934, as amended, to sell a
sufficient portion of the Shares to pay the option price and to deliver sale
proceeds equal to the option price directly to Adelphia, (iii) by delivering to
Adelphia other shares of the Class A Stock with an aggregate fair market value
equal to the option price, provided that the other shares of Class A Stock
delivered in payment of the option price must have been held by the Optionee for
at least six (6) months in order to be utilized to pay the option price; or
(iv) a combination of payment procedures set forth above.

 

6.             The Optionee may pay Adelphia the amount required to be withheld
under applicable tax withholding requirements (i) in cash; (ii) through the
delivery to Adelphia of previously-owned shares of Class A Stock having an
aggregate fair market value on the Tax Date equal to the tax obligation; 
provided however that the shares of Class A Stock delivered in payment of the
tax obligation must have been held by the participant for at least six (6)
months in order to be utilized to pay the tax obligation; or (iii) through any
combination of payment procedures set forth above.  The

 

--------------------------------------------------------------------------------


 

Optionee may satisfy tax withholding obligations required by law by requesting
Adelphia to withhold Shares of Class A Stock otherwise issuable in connection
with an exercise of the Option.

 

7.             Each capitalized term used herein without being defined herein
shall have the meaning ascribed to it in the Plan.

 

IN WITNESS WHEREOF, the undersigned have executed this Stock Option Agreement as
of the date first above written.

 

 

WITNESS:

ADELPHIA COMMUNICATIONS CORPORATION

 

 

 

 

 

 

By:

 

 

 

Authorized Officer

 

 

 

 

WITNESS:

OPTIONEE:

 

 

 

 

 

 

 

[Insert name]

 

2

--------------------------------------------------------------------------------
